Title: Thomas Jefferson’s Observations on the Transportation of the Monticello Library, [ca. 27 February 1815]
From: Jefferson, Thomas
To: 


            ca. 27 Feb. 1815
          Observations on the transportation of the Monticello library.
          The books stand at present in pine cases with backs and shelves, without fronts. the Cases are generally of three tier, one upon another, about 9. feet high in the whole. the lowest case is generally 13. Inches deep, the 2d 6¾ I. and the uppermost 5¾ I. averaging together 8½ I. to which add ¾ I. for the front of boards to be nailed on, and it makes an average depth of 9¼ I. I have measured the surface of wall which these cases cover, and find it to be 855. square feet, which multiplied by 9¼ I. give 676. cubic feet. of these 232. cub. f. would be the wood of the cases, and 444. cub. feet the books. I find a cubical foot of books to weigh 40.℔. and as this is the weight of dry pine also, we need not distinguish between the weight of the wood and the books, but say the whole 676. cub. f at 40.℔ makes 27,040.℔, or 11. waggon loads of 2458.℔. each.
          It is said that waggon hire at Washington is 8.D. a day, finding themselves. here it is exactly half that price, and a half dozen of waggons can be got here at 4.D. who will undertake to carry 2500.℔ each. I think it would be better therefore to employ the waggons of this neighborhood, and let them make two trips. but, as the interstices between the books and shelves (which however are very small) will require a certain quantity of book binders paper parings, a great many elegant bindings will require to be wrapped in waste paper and all should have slips of paper between them, which cannot be had here, would it not be necessary to send on a waggon load from Washington to be deposited here before the books are packed? it might take a return load of the books. the books should go in their cases, every one in it’s station, so that the cases, on their arrival, need only be set up on end, and they will be arranged exactly as they stand in the Catalogue. I will have the fronts closed with boards for the journey, which being taken off on their arrival at Washington, sash doors may be made there at little expence. but the books will require careful and skilful packing, to prevent their being rubbed in so long and rough a journey, by the joultings of the waggons.
          The best road by far for waggons, at this season, is from Monticello by Orange Court House, Culpeper C.H. Fauquier C.H. Ewell’s mill, Songster’s, Lane’s, and George town ferry, because 125. miles, because it is along crossroads nearly the whole way, which are very little travelled by waggons. the road by Fredericksburg is considerably further, and deeply cut thro’ the whole. that by Stephensburg is the shortest and levellest of all, but being generally a deep, livery clay, is absolutely impassable from November to May. the worst circumstance of the road by the Courthouses is that two branches of Rappahanoc, and three of Occoquan are to be forded, and they are liable to sudden swells. I presume a waggon will go loaded in 7. days, return empty in 6. and allowing one for loading and accidents, the trip will be of a fortnight, and come to 56.D. I will have the waggons engaged, if it is desired, to attend on any day which may be named.
        